  Case 1:18-cv-01734-LPS Document 3 Filed 11/07/18 Page 1 of 2 PageID #: 239



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

In re:
                                                    Chapter 11
                                                    Case No. 13-12965-KG
PHYSIOTHERAPY HOLDINGS, INC., et al.,
                                                    (Jointly Administered)
                                                    Bankr. Adv. Proc. No. 15-51238-KG
     Debtors.
PAH LITIGATION TRUST,

         Plaintiff,

                             v.
                                                    Civil Action No. 18-1734 (LPS)
WATER STREET HEALTHCARE PARTNERS,
L.P., et al.,

         Defendants.

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

               Pursuant to Local Rule 83.5 and the attached certification, counsel moves the
admission pro hac vice of Farbod S. Moridani of Quinn Emanuel Urquhart & Sullivan, LLP, to
represent the PAH Litigation Trust in the above-captioned action.

Dated: November 7, 2018               /s/ Peter J. Keane
                                      Peter J. Keane (Bar No. 5503)
                                      Pachulski Stang Ziehl & Jones LLP
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: pkeane@pszjlaw.com

                                     ORDER GRANTING MOTION

                 IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is
granted.

Dated: ____________________, 2018

                                            _______________________________________
                                            UNITED STATES DISTRICT COURT JUDGE




DOCS_DE:221818.1 99891/001
  Case 1:18-cv-01734-LPS Document 3 Filed 11/07/18 Page 2 of 2 PageID #: 240




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bar of the State of
California, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules. In accordance with Revised Standing
Order for District Court Fund effective 9/1/16, I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: November 7, 2018
                                             /s/ Farbod S. Moridani
                                             Farbod S. Moridani
                                             Quinn Emanuel Urquhart & Sullivan, LLP
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, CA 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: farbodmoridani@quinnemanuel.com




                                                2
DOCS_DE:221818.1 99891/001
